 



ORBIT/FR, INC.
1997 EQUITY INCENTIVE PLAN
as amended on March 13, 2007
1. Purpose
     The purpose of the Orbit/FR, Inc. 1997 Equity Incentive Plan (the “Plan”)
is to promote the long-term retention of key employees of Orbit/FR, Inc.
(“Orbit”) and its current and future subsidiaries (collectively, the “Company”)
and other persons or entities who are in a position to make significant
contributions to the success of the Company, to further reward these employees
and other persons or entities for their contributions to the Company’s success,
to provide additional incentive to these employees and other persons or entities
to continue to make similar contributions in the future, and to further align
the interests of these employees and other persons or entities with those of
Orbit’s stockholders. These purposes will be achieved by granting to such
employees and other persons and entities, in accordance with the provisions of
this Plan, Options, Stock Appreciation Rights, Restricted Stock or Unrestricted
Stock Awards or Performance Awards, for shares of Orbit’s common stock, no par
value per share (“Common Stock”), or Loans or Supplemental Grants, or
combinations thereof (“Awards”).
2. Aggregate Number of Shares
     2.1 The aggregate number of shares of Common Stock for which Awards may be
granted under the Plan will be 1,200,000 shares. Notwithstanding the foregoing,
if there is any change in the capitalization of Orbit, such as by stock
dividend, stock split, combination of shares, exchange of securities,
recapitalization or other event which the Board of Directors (the “Board”) of
Orbit deems, in its sole discretion, to be similar circumstances, the aggregate
number and/or kind of shares for which Awards may be granted under the Plan
shall be appropriately adjusted in a manner determined by the Board. No
fractional shares of Common Stock will be delivered under the Plan.
     2.2 Treasury shares, reacquired shares and unissued shares of Common Stock
may be used for purposes of the Plan, at Orbit’s sole discretion.
     2.3 Shares of Common Stock that were issuable pursuant to an Award that has
terminated but with respect to which such Award had not been exercised, shares
of Common Stock that are issued pursuant to an Award but that are subsequently
forfeited, and shares of Common Stock that were issuable pursuant to an Award
that was payable in Common Stock or cash but that was satisfied in cash, shall
be available for future Awards under the Plan.
3. Eligible Employees and Participants
     3.1 All current and future key employees of the Company, including officers
and directors who are employed by the Company (“Employees”), and all other
persons or entities, including directors of the Company who are not Employees,
who in the opinion of the Board are in a

 



--------------------------------------------------------------------------------



 



position to make a significant contribution to the success of the Company, shall
be eligible to receive Awards under the Plan (a “Participant”). No eligible
Employee or such other person or entity shall have any right to receive an Award
except as expressly provided in the Plan.
     3.2 The Participants who shall actually receive Awards under the Plan shall
be determined by the Board in its sole discretion. In making such
determinations, the Board shall consider the positions and responsibilities of
eligible Participants, their past performance and contributions to the Company’s
growth and expansion, the value of their services to the Company, the difficulty
of finding qualified replacements, and such other factors as the Board deems
pertinent in its sole discretion.
4. Administration
     4.1 The Plan shall be administered by the Board, unless the Board
determines to delegate such administration to a committee of the Board. If the
Board makes such delegation, (i) the Committee shall consist of at least two
directors, (ii) each member of such committee shall be a “non-employee director”
within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and (iii) the provisions of the Plan relating to the
Board shall apply to such committee. In addition to its other authority and
subject to the provisions of the Plan, the Board shall have the authority to
determine, in its sole discretion, the Participants who shall be eligible to
receive Awards, the Participants who shall actually receive Awards, the size of
each Award, including the number of shares of Common Stock subject to the Award,
the type or types of each Award, the date on which each Award shall be granted,
the terms and conditions of each Award, whether to waive compliance by a
Participant with any obligations to be performed by the Participant under an
Award or waive any term or condition of an Award, whether to amend or cancel an
existing Award in whole or in part (except that the Board may not, without the
consent of the holder of an Award or unless specifically authorized by the terms
of an Award, take any action under this clause with respect to such Award if
such action would adversely affect the rights of such holder), and the form or
forms of instruments that are required or deemed appropriate under the Plan,
including any written notices and elections required of Participants.
     4.2 The Board may adopt such rules for the administration of the Plan as it
deems necessary or advisable, in its sole discretion. For all purposes of the
Plan, a majority of the members of the Board shall constitute a quorum, and the
vote or written consent of a majority of the members of the Board on a
particular matter shall constitute the act of the Board on that matter. The
Board shall have the exclusive right to construe the Plan and any Award, to
settle all controversies regarding the Plan or any Award, to correct defects and
omissions in the Plan and in any Award, and to take such further actions as the
Board deems necessary or advisable, in its sole discretion, to carry out the
purpose and intent of the Plan. Such actions shall be final, binding and
conclusive upon all parties concerned.
     4.3 No member of the Board shall be liable for any act or omission (whether
or not negligent) taken or omitted in good faith, or for the good faith exercise
of any authority or discretion granted in the Plan to the Board, or for any act
or omission of any other member of the Board.

 



--------------------------------------------------------------------------------



 



     4.4 All costs incurred in connection with the administration and operation
of the Plan shall be paid by the Company. Except for the express obligations of
the Company under the Plan and under Awards granted in accordance with the
provisions of the Plan, the Company shall have no liability with respect to any
Award, or to any Participant or any transferee of shares of Common Stock from
any Participant, including, but not limited to, any tax liabilities, capital
losses, or other costs or losses incurred by any Participant or any such
transferee.
5. Types of Awards
     5.1 Options.
          (a) An Option is an Award entitling the recipient on exercise thereof
to purchase Common Stock at a specified exercise price. Both “incentive stock
options,” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”) (any Option intended to qualify as an incentive stock
option being hereinafter referred to as an “ISO”), and Options that are not
incentive stock options (“non-ISO”), may be granted under the Plan. ISOs shall
be awarded only to Employees.
          (b) The exercise price of an Option will be determined by the Board
subject to the following:
               (1) The exercise price of an ISO shall not be less than 100%
(110% in the case of an ISO granted to a ten percent shareholder) of the fair
market value (as defined in Section 11.9) of the Common Stock subject to the
ISO, determined as of the time the ISO is granted. A “ten-percent shareholder”
is any person who at the time of grant owns, directly or indirectly, or is
deemed to own by reason of the attribution rules of Section 424(d) of the Code,
stock possessing more than 10% of the total combined voting power of all classes
of stock of Orbit or of any of its subsidiaries.
               (2) The exercise price of a non-ISO shall not be less than 85% of
the fair market value of the Common Stock subject to the non-ISO, determined as
of the time the non-ISO is granted, provided that the discount from fair market
value is in lieu of a reasonable amount of cash compensation, and provided
further that the exercise price of a non-ISO granted pursuant to a Performance
Award may be determined either as of the time the Performance Award is granted
or as of the time the non-ISO is granted pursuant to the Performance Award.
               (3) In no case may the exercise price paid for Common Stock which
is part of an original issue of authorized Common Stock be less than the par
value per share of the Common Stock.
          (c) The period during which an Option may be exercised will be
determined by the Board, except that the period during which an ISO may be
exercised will not exceed ten years five years, in the case of an ISO granted to
a ten-percent shareholder) from the day immediately preceding the date the
Option was granted.

 



--------------------------------------------------------------------------------



 



          (d) An Option will become exercisable at such time or times, and on
such terms and conditions, as the Board may determine. The Board may at any time
accelerate the time at which all or any part of the Option may be exercised. Any
exercise of an Option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (1) any documents required by
the Board and (2) payment in full in accordance with Section 5.1(e) below for
the number of shares for which the Option is exercised.
          (e) Stock purchased on exercise of an Option must be paid for as
follows: (1) in cash or by check (acceptable to Orbit in accordance with
guidelines established for this purpose), bank draft or money order payable to
the order of Orbit or (2) if so permitted by the instrument evidencing the
Option (or in the case of an Option which is not an ISO, by the Board at or
after grant of the Option), (i) through the delivery of shares of Common Stock
which have been outstanding for at least six months (unless the Board expressly
approves a shorter period) and which have a fair market value on the last
business day preceding the date of exercise equal to the exercise price, or
(ii) by delivery of a promissory note of the Option holder to Orbit, payable on
such terms and conditions as the Board may determine, or (iii) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to
Orbit sufficient funds to pay the exercise price, or (iv) by any combination of
the permissible forms of payment; provided, that if the Common Stock delivered
upon exercise of the Option is an original issue of authorized Common Stock, at
least so much of the exercise price as represents the par value of such Common
Stock must be paid other than by the Option holder’s promissory note.
          (f) If the market price of shares of Common Stock subject to an Option
exceeds the exercise price of the Option at the time of its exercise, the Board
may cancel the Option and cause Orbit to pay in cash or in shares of Common
Stock (at a price per share equal to the fair market value per share) to the
person exercising the Option an amount equal to the difference between the fair
market value of the Common Stock which would have been purchased pursuant to the
exercise (determined on the date the Option is canceled) and the aggregate
exercise price which would have been paid. The Board may exercise its discretion
to take such action only if it has received a written request from the person
exercising the Option, but such a request will not be binding on the Board.
     5.2 Stock Appreciation Rights.
          (a) A Stock Appreciation Right is an Award entitling the recipient on
exercise of the Right to receive an amount, in cash or Common Stock or a
combination thereof (such form to be determined by the Board), determined in
whole or in part by reference to appreciation in Common Stock value. In general,
a Stock Appreciation Right entitles the Participant to receive, with respect to
each share of Common Stock as to which the Right is exercised, the excess of the
share’s fair market value on the date of exercise over its fair market value on
the date the Right was granted. However, the Board may provide at the time of
grant that the amount the recipient is entitled to receive will be adjusted
upward or downward under rules established by the Board to take into account the
performance of the Common Stock in comparison with the performance of other
stocks or an index or indices of other stocks. The Board may also grant Stock
Appreciation Rights that provide that following a Change in Control of the
Company (as defined in Section 6.3(b) hereof) the holder of such Right will be
entitled to receive, with respect to each

 



--------------------------------------------------------------------------------



 




share of Common Stock subject to the Right, an amount equal to the excess of a
specified value (which may include an average of values) for a share of Common
Stock during a period receding such Change in Control over the fair market value
of a share of Common Stock on the date the Right was granted.
          (b) Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan. A Stock Appreciation Right
granted in tandem with an Option which is not an ISO may be granted either at or
after the time the Option is granted. A Stock Appreciation Right granted in
tandem with an ISO may be granted only at the time the Option is granted.
          (c) When Stock Appreciation Rights are granted in tandem with Options,
the following rules will apply:
               (1) The Stock Appreciation Right will be exercisable only at such
time or times, and to the extent, that the related Option is exercisable and
will be exercisable in accordance with the procedure required for exercise of
the related Option.
               (2) The Stock Appreciation Right will terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a Stock Appreciation Right granted with respect to less than the full number of
shares covered by an Option will not be reduced until the number of shares as to
which the related Option has been exercised or has terminated exceeds the number
of shares not covered by the Stock Appreciation Right.
               (3) The Option will terminate and no longer be exercisable upon
the exercise of the related Stock Appreciation Right.
               (4) The Stock Appreciation Right will be transferable only with
the related Option.
               (5) A Stock Appreciation Right granted in tandem with an ISO may
be exercised only when the market price of the Stock subject to the Option
exceeds the exercise Price of such option.
          (d) A Stock Appreciation Right not granted in tandem with an Option
will become exercisable at such time or times, and on such terms and conditions,
as the Committee may specify. The Board may at any time accelerate the time at
which all or any part of the Right may be exercised. Any exercise of an
independent Stock Appreciation Right must be in writing, signed by the proper
person and delivered or mailed to Orbit, accompanied by any other documents
required by the Board.
     5.3 Restricted and Unrestricted Stock.
          (a) A Restricted Stock Award entitles the recipient to acquire, for a
purchase price not less than the par value, shares of Common Stock subject to
the restrictions described in Section 5.3(d) below (“Restricted Stock”).

 



--------------------------------------------------------------------------------



 



          (b) A Participant who is granted a Restricted Stock Award shall have
no rights with respect to such Award unless the Participant accepts the Award by
written instrument delivered or mailed to Orbit accompanied by payment in full
of the specified purchase price, if any, of the shares covered by the Award.
Payment may be by certified or bank check or other instrument acceptable to the
Board.
          (c) A Participant who receives Restricted Stock shall have all the
rights of a stockholder with respect to such stock, including voting and
dividend rights, subject to the restrictions described in paragraph (d) below
and any other conditions imposed by the Board at the time of grant. Unless the
Board otherwise determines, certificates evidencing shares of Restricted Stock
will remain in the possession of Orbit until such shares are free of all
restrictions under the Plan.
          (d) Except as otherwise specifically provided by the Plan or the
Award, Restricted Stock may not be transferred, sold, assigned, exchanged,
pledged, gifted or otherwise disposed of, and if a Participant suffers a Status
Change (as defined in Section 6.1 below) for any reason, must be offered to
Orbit for purchase for the amount of cash paid for the such stock, or forfeited
to Orbit if no cash was paid. These restrictions will lapse and the shares will
become unrestricted (“Unrestricted Stock”) at such time or times, and on such
terms and conditions, as the Board may determine. The Board may at any time
accelerate the time at which the restrictions on all or any part of the shares
will lapse.
          (e) Any Participant making, or required by an Award to make, an
election under Section 83(b) of the Code with respect to Restricted Stock shall
deliver to Orbit, within 10 days of the filing of such election with the
Internal Revenue Service, a copy of such election.
          (f) The Board may, at the time any Award described in this Section 5
is granted, provide that any or all the Common Stock delivered pursuant to the
Award will be Restricted Stock.
          (g) The Board may, in its sole discretion, approve the sale to any
Participant of shares of Common Stock free of restrictions under the Plan for a
price which is not less than the par value of the Common Stock, provided that
the value of such Award, which equals the difference between the price and the
fair market value of such shares on the date of grant, is in lieu of a
reasonable amount of cash compensation.
     5.4 Performance Awards. A Performance Award entitles the recipient to
receive, without payment, an Award or Awards described in this Section 5
following the attainment of such performance goals, during such measurement
period or periods, and on such other terms and conditions, all as the Board may
determine. Performance goals may be related to overall corporate performance,
operating group or business unit performance, personal performance or such other
category of performance as the Board may determine. Financial performance may be
measured by revenue, operating income, net income, earnings per share, number of
days sales outstanding in accounts receivable, productivity, return on equity,
common stock price, price-earnings multiple, or such other financial factors as
the Board may determine.

 



--------------------------------------------------------------------------------



 



     5.5 Loans and Supplemental Grants.
          (a) The Company may make a loan to a Participant (“Loan”), either in
connection with the purchase of Common Stock under the Award or the payment of
any Federal, state and local income tax with respect to income recognized as a
result of the Award. The Board shall have the authority, in its sole discretion,
to determine whether to make a Loan, the amount, terms and conditions of the
Loan, including the interest rate (which may be zero), whether the Loan is to be
secured or unsecured or with or without recourse against the borrower, the terms
on which the Loan is to be repaid and the terms and conditions, if any, under
which the Loan may be forgiven. In no event shall any Loan have a term
(including extensions) in excess of ten years.
          (b) In connection with any Award, the Board may grant a cash award to
the Participant (“Supplemental Grant”) not to exceed an amount equal to (1) the
amount of any Federal, state and local income tax on ordinary income for which
the Participant may be liable with respect to the Award, determined by assuming
taxation at the highest marginal rate, plus (2) an additional amount on a
grossed-up basis intended to make the Participant whole on an after-tax basis
after discharging all the Participant’s income tax liabilities arising from all
payments under this Section 5. Any payments under this Section 5.5(b) shall be
made at the time the Participant incurs Federal income tax liability with
respect to the Award.
6. Events Affecting Outstanding Awards
     6.1 Termination of Service by Death or Disability. If a Participant ceases
to be an Employee or if there is a termination of the consulting service or
other relationship in respect of which a non-Employee Participant was granted an
Award (such termination of employment or other relationship being hereinafter
referred to as a “Status Change”) by reason of death or permanent disability (as
determined by the Board), the following rules shall apply, unless otherwise
determined by the Board:
          (a) All Options and Stock Appreciation Rights held by the Participant
at the time of such Status Change, to the extent then exercisable, will continue
to be exercisable by the Participant’s heirs, executor, administrator or other
legal or personal representative, for a period of one year after the
Participant’s Status Change. After the expiration of such one- year period, all
such Options and Stock Appreciation Rights shall terminate. In no event,
however, shall an Option or Stock Appreciation Right remain exercisable beyond
the latest date on which it could have been exercised without regard to this
Section 6. All Options and Stock Appreciation Rights held by a Participant at
the time of such Status Change that are not then exercisable shall terminate
upon such Status Change.
          (b) All Restricted Stock held by the Participant at the time of such
Status Change shall immediately become free of all restrictions and conditions.
          (c) Any payment or benefit under a Performance Award or Supplemental
Grant to which the Participant was not irrevocably entitled at the time of such
Status Change shall be forfeited and the Award canceled as of the time of such
Status Change.

 



--------------------------------------------------------------------------------



 



     6.2 Termination of Service Other Than by Death or Disability. If a
Participant suffers a Status Change other than by reason of death or permanent
disability (as determined by the Board), the following rules shall apply, unless
otherwise determined by the Board at the time of grant of an Award:
          (a) All Options and Stock Appreciation Rights held by the Participant
at the time of such Status Change, to the extent then exercisable, will continue
to be exercisable by the Participant for a period of three months after the
Participant’s Status Change. After the expiration of such three-month period,
all such Options and Stock Appreciation Rights shall terminate. In no event,
however, shall an Option or Stock Appreciation Right remain exercisable beyond
the latest date on which it could have been exercised without regard to this
Section 6. All Options and Stock Appreciation Rights held by a Participant at
the time of such Status Change that are not then exercisable shall terminate
upon such Status Change.
          (b) All Restricted Stock held by the Participant at the time of such
Status Change shall immediately become free of all restrictions and conditions,
unless such Status Change results from a voluntary resignation or termination
for Cause (as defined in Section 6.2(d)), in which event all Restricted Stock
held by the Participant at the time of the Status Change shall be transferred to
Orbit (and, in the event the certificates representing such Restricted Stock are
held by Orbit, such Restricted Stock shall be so transferred without any further
action by the Participant) in accordance with Section 5.3 above.
          (c) Any payment or benefit under a Performance Award or Supplemental
Grant to which the Participant was not irrevocably entitled at the time of such
Status Change shall be forfeited and the Award canceled as of the date of such
Status Change.
          (d) A termination by the Company of a Participant’s employment with or
service to the Company shall be for “Cause” only if: (1) the Board determined
that the Participant (i) was guilty of gross negligence or willful misconduct in
the performance of his or her duties for the Company, or (ii) breached or
violated, in a material respect, any agreement between the Participant and the
Company or any of the Company’s policy statements regarding
conflicts-of-interest, insider trading or confidentiality, or (iii) committed a
material act of dishonesty or breach of trust; (2) such determination was made
at a duly convened meeting of the Board with respect to which the Participant
received at least 10 days prior written notice, had a reasonable opportunity to
make a statement and answer the allegations against him or her; and (3) either
(i) the Participant was given a reasonable opportunity to take remedial action
but failed or refused to do so, or (ii) the Board also determined, at such
meeting, that an opportunity to take remedial action would not have been
meaningful under the circumstances.
          (e) For all purposes of this Section 6.2, (1) if a Participant is an
Employee of a subsidiary of and such subsidiary ceases to be a subsidiary of
Orbit, then the Participant’s employment with the Company will be deemed to have
been terminated by the Company without Cause, unless the Participant is
transferred to Orbit or another subsidiary of Orbit; (2) the employment with the
Company of a Participant will not be deemed to have been terminated if the
Participant is transferred from Orbit to a subsidiary of Orbit, or vice versa,
or from one

 



--------------------------------------------------------------------------------



 




subsidiary of Orbit to another; and (3) if a Participant terminates his or her
employment with the Company following a reduction in his or her rate of
compensation, then the Participant’s employment with the Company will be deemed
to have been terminated by the Company without Cause.
7. Grant and Acceptance of Awards
     7.1 The Board’s approval of a grant of an Award under the Plan, including
the names of Participants and the size of the Award, including the number of
shares of Common Stock subject to the Award, shall be reflected in minutes of
meetings held by the Board or in written consents signed by members of the
Board. Once approved by the Board, each Award shall be evidenced by such written
instrument, containing such terms as are required by the Plan and such other
terms, consistent with the provisions of the Plan, as may be approved from time
to time by the Board.
     7.2 Each instrument may be in the form of agreements to be executed by both
the Participant and Orbit, or certificates, letters or similar instruments,
which need not be executed by the Participant but acceptance of which shall
evidence agreement to the terms thereof. The receipt of an Award shall not
impose any obligation on the Participant to accept the Award.
     7.3 Except as specifically provided by the Plan or the instrument
evidencing an Award, a Participant shall not become a stockholder of Orbit until
(i) the Participant makes any required payments in respect of the Common Stock
issued or issuable pursuant to the Award, (ii) the Participant furnishes Orbit
with any required agreements, certificates, letters or other instruments, and
(iii) the Participant actually receives the shares of Common Stock. Subject to
any terms and conditions imposed by the Plan or the instrument evidencing an
Award, upon the occurrence of all of the conditions set forth in the immediately
preceding sentence, a Participant shall have all rights of a stockholder with
respect to shares of Common Stock, including, but not limited to, the right to
vote such shares and to receive dividends and other distributions paid with
respect to such shares. The Board may, upon such conditions as it deems
appropriate, provide that a Participant will receive a benefit in lieu of cash
dividends that would have been payable on any and all Common Stock subject to
the Participant’s Award, had such Common Stock been outstanding. Without
limitation, the Board may provide for payment to the Participant of amounts
representing such dividends, either currently or in the future, or for the
investment of such amounts on behalf of the Participant.
     7.4 Notwithstanding any other provision of the Plan, the Company shall not
be obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove any restriction from shares of Common Stock previously delivered under
the Plan (a) until all conditions to the Award have been satisfied or removed,
(b) until, in the opinion of counsel to Orbit, all applicable Federal and state
laws and regulations have been complied with, (c) if the outstanding Common
Stock is at the time listed on any stock exchange or included for quotation on
an inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (d) if it might cause Orbit to issue or
sell more shares of Common Stock than Orbit is then legally entitled to issue or
sell, and (e) until all other legal matters in connection with the issuance and
delivery of

 



--------------------------------------------------------------------------------



 



such shares have been approved by counsel to Orbit. If the sale of Common Stock
has not been registered under the Securities Act of 1933, as amended, the
Company may require, as a condition to exercise of an Award, such
representations or agreements as counsel to Orbit may consider appropriate to
avoid violation of such Act and may require that the certificates evidencing
such Common Stock bear an appropriate legend restricting transfer. If an Award
is exercised by the Participant’s legal representative, the Company shall be
under no obligation to deliver Common Stock pursuant to such exercise until the
Company is satisfied as to the authority of such representative.
8. Tax Withholding
     The Company shall withhold from any cash payment made pursuant to an Award
an amount sufficient to satisfy all Federal, state and local withholding tax
requirements (the “withholding requirements”). In the case of an Award pursuant
to which Common Stock may be delivered, the Board shall have the right to
require that the Participant or other appropriate person remit to the Company an
amount sufficient to satisfy the withholding requirements, or make other
arrangements satisfactory to the Board with regard to such requirements, prior
to the delivery of any Common Stock. If and to the extent that such withholding
is required, the Board may permit a Participant to elect at such time and in
such manner as the Board may determine to have the Company hold back from the
shares of Common Stock to be delivered, or to deliver to the Company, Common
Stock having a value calculated to satisfy the withholding requirement. If at
the time an ISO is exercised, the Board determines that the Company could be
liable for withholding requirements with respect to a disposition of the Common
Stock received upon exercise, the Board may require as a condition of exercise
that the person exercising the ISO agree (a) to inform the Company promptly of
any disposition (within the meaning of Section 424(c) of the Code) of Common
Stock received upon exercise, and (b) to give such security as the Board deems
adequate to meet the potential liability of the Company for the withholding
requirements and to augment such security from time to time in any amount
reasonably deemed necessary by the Board to preserve the adequacy of such
security.
9. Stockholder Approval, Effective Date and Term of Plan
     The Plan was adopted by the Board on March 17, 1997 (“Effective Date”), and
approved by Orbit’s stockholder on March 17, 1997. The Plan will continue in
effect until terminated in accordance with Section 10; provided, however, that
no ISO will be granted hereunder on or after the 10th anniversary of the
Effective Date, but provided further, that ISOs granted prior to such 10th
anniversary may extend beyond that date.
10. Effect, Amendment, Suspension and Termination
     Neither adoption of the Plan nor the grant of Awards to a Participant will
affect the Company’s right to grant to such Participant awards that are not
subject to the Plan, to issue to such Participant Common Stock as a bonus or
otherwise, or to adopt other plans or arrangements under which Common Stock may
be issued to Employees or other persons or entities. The Board reserves the
right, at any time and from time to time, to amend the Plan in any way, or to
suspend or terminate the Plan, effective as of the date specified by the Board
when it takes such action,

 



--------------------------------------------------------------------------------



 



which date may be before or after the date the Board takes such action; provided
that any such action shall not affect any Awards granted before the actual date
on which such action is taken by the Board; and further provided that the
approval of Orbit’s stockholders shall be required whenever necessary for the
Plan to continue to satisfy the conditions of Section 422 of the Code with
respect to the award of ISOs (unless the Board determines that ISOs shall no
longer be granted under the Plan), any bylaw, rule or regulation of the primary
market system or stock exchange on which Orbit’s Common Stock is then listed or
admitted to trading, or any other applicable law, rule or regulation.
11. Other Provisions
     11.1 Nothing contained in the Plan or any Award shall confer upon any
Employee or other Participant the right to continue in the employ of, or to
continue to provide service to, the Company or any affiliated corporation, or
interfere in any way with the right of the Company or any affiliated corporation
to terminate the employment or service of any Employee or other Participant for
any reason.
     11.2 Corporate action constituting an offer by Orbit of Common Stock to any
Participant under the terms of an Award shall be deemed completed as of the date
of grant of the Award, regardless of when the instrument, certificate, or letter
evidencing the Award is actually received or accepted by the Participant.
     11.3 Except as otherwise specifically provided by an Award (other than an
ISO), neither any Award nor a Participant’s rights under any Award or under the
Plan may be assigned or transferred in any manner other than by will or under
the laws of descent and distribution. An Award may be exercised only by the
Participant to whom such Award was granted (or by such Participant’s heirs,
estate, beneficiary or personal or legal representative under Section 6.1). The
foregoing shall not, however, restrict a Participant’s rights with respect to
Unrestricted Stock or the outright transfer of cash, nor shall it restrict the
ability of a Participant’s heirs, estate, beneficiaries, or personal or legal
representatives to enforce the terms of the Plan with respect to Awards granted
to the Participant.
     11.4 The Plan, and all Awards granted hereunder, shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. The
headings of the Sections of the Plan are for convenience of reference only and
shall not affect the interpretation of the Plan. All pronouns and similar
references in the Plan shall be construed to be of such number and gender as the
context requires or permits. If any provision of the Plan is determined to be
unenforceable for any reason, then that provision shall be deemed to have been
deleted or modified to the extent necessary to make it enforceable, and the
remaining provisions of the Plan shall be unaffected.
     11.5 All notices with respect to the Plan shall be in writing and shall be
hand delivered or sent by certified mail or reputable overnight delivery
service, expenses prepaid. Notices to the Company or the Board shall be
delivered or sent to Orbit’s headquarters to the attention of its Chief
Financial Officer. Notices to any Participant or holder of shares of Common
Stock issued

 



--------------------------------------------------------------------------------



 



pursuant to an Award shall be sufficient if delivered or sent to such person’s
address as it appears in the regular records of the Company or Orbit’s transfer
agent.
     11.6 If there is any change in the capitalization of Orbit, such as by
stock dividend, stock split, combination of shares, exchange of securities,
recapitalization or other event which the Board deems, in its sole discretion,
to be similar circumstances, the Board may make such adjustments to the number
and/or kind of shares of stock or securities subject to Awards then outstanding
or subsequently granted, any exercise prices relating to such Awards and any
other provision of such Awards affected by such change, as the Board may
determine in its sole discretion. The Board may also make such adjustments to
take into account material changes in law or in accounting practices or
principles, mergers, consolidations, acquisitions, dispositions or similar
corporate transactions, or any other event, as the Board may determine in its
sole discretion.
     11.7 The Board may agree at any time, upon request of a Participant, to
defer the date on which any payment under an Award shall be made.
     11.8 In any case that a Participant purchases Common Stock under an Award
for a price equal to the par value of the Common Stock, the Board may determine,
in its sole discretion, that such price has been satisfied by past services
rendered by the Participant.
     11.9 For the purposes of the Plan and any Award granted hereunder, unless
otherwise determined by the Board, the term “fair market value” of Common Stock
on or as of a specified date shall mean either (i) in the case of an Option not
granted under a Performance Award, the last sale price (as defined below in this
Section) for one share of Common Stock on the last trading day on or before the
specified date, or, if the foregoing does not apply, the market value determined
by the Board; or (ii) in the case of an Option granted under a Performance
Award, the average of the last sale prices during the first ten trading days
beginning on or after the specified date, or the average of the last sale prices
during such other period of time beginning on or after the specified date as is
determined by the Board, or, if the foregoing does not apply, the market value
determined by the Board. “Last sale price” means the last sale price reported on
The Nasdaq Stock Market or on such other primary market system or stock exchange
on which Orbit’s Common Stock is then listed or admitted to trading.

 